DETAILED ACTION
Claims 29-35 and 47-53 are pending. Claims 1-28, 36-46 and 54 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after after-final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 29-35 and 47-53 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-35 and 47-53 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chen et al. (US2014/0050199, Chen hereinafter).

As to claim 29: Chen discloses a first network node for session management, the first network node comprising:  
a processor (see Fig. 2, S-GW includes a processor); and
a memory (see Fig. 2, S-GW includes a memory) having stored thereon a set of instructions executable by the processor, wherein the processor, upon execution of the instructions, causes the first network node to:   
receive a downlink data from a second network node (see at least paragraph [0116] and Fig. 2, in step 209, the S-GW receives downlink user plane or control plane data form P-GW (or second network node).);

see at least paragraph [0117] and Fig. 2, in step 210, the S-GW (or first network node) sends a downlink data notification message (or first message) to the MME (or first mobility management node).); and  

send the first message to a second mobility management node that is different from the first mobility management node, when the first network node receives a second message from the second mobility management node (see at least paragraphs [0110], [0123] and Fig. 2, in step 212, the S-GW (or first network node) sends a downlink data notification message (or the first message) to the SGSN (or second mobility management node) when SGSN sends a modify bearer request message (or second message) to the S-GW (or first network node).).  

As to claim 30: Chen discloses the first network node according to claim 29. Chen further discloses wherein the first network node is a Serving Gateway (SGW) (see at least paragraph [0117] and Fig. 2, the S-GW (or first network node)).  

As to claim 31: Chen discloses the first network node according to claim 29. Chen further discloses wherein the second network node is packet data network gateway (PGW) (see at least paragraph [0193], P-GW).  

As to claim 32: Chen discloses the first network node according to claim 29. Chen further discloses wherein the processor, upon execution of the instructions, further see at least paragraphs [0054] and [0197], the serving gateway may start a specific timer. Modify bearer request message (or second message) includes deactivated indication information, and execute an ISR deactivation operation, and delete the failure flag).  

As to claim 33: Chen discloses the first network node according to claim 29. Chen further discloses wherein the downlink data is processed when a UE moves from a first area managed by the first mobility management node to a second area managed by the second mobility management node (see at least paragraph [0131] and Fig. 2, in step 216, the S-GW sends downlink user plane or control plane data to the UE.).  

As to claim 34: Chen discloses the first network node according to claim 29. Chen further discloses wherein the first mobility management node is a Mobility Management Entity (MME) (see at least paragraph [0095], MME).  

As to claim 35: Chen discloses a communication method for a first network node for session management, the method comprising: receiving a downlink data from a second network node (see at least paragraph [0116] and Fig. 2, in step 209, the S-GW receives downlink user plane or control plane data form P-GW (or second network node).); 
see at least paragraph [0117] and Fig. 2, in step 210, the S-GW (or first network node) sends a downlink data notification message (or first message) to the MME (or first mobility management node).); and
 sending the first message to a second mobility management node that is different from the first mobility management node, when the first network node receives a second message from the second mobility management node (see at least paragraphs [0110], [0123] and Fig. 2, in step 212, the S-GW (or first network node) sends a downlink data notification message (or the first message) to the SGSN (or second mobility management node) when SGSN sends a modify bearer request message (or second message) to the S-GW (or first network node).).  
 
As to claim 47: Chen discloses the communication method according to claim 35. Chen further discloses wherein the first network node is a Serving Gateway (SGW) (see at least paragraph [0117] and Fig. 2, the S-GW (or first network node)).  

As to claim 48: Chen discloses the communication method according to claim 35. Chen further discloses wherein the second network node is a packet data network gateway (PGW) (see at least paragraph [0193], P-GW).  

As to claim 49: Chen discloses the communication method according to claim 35. Chen further discloses further comprising:   starting a locally configured guard timer when the first network node receives, from the second mobility management node, the see at least paragraphs [0054] and [0197], the serving gateway may start a specific timer. Modify bearer request message (or second message) includes deactivated indication information, and execute an ISR deactivation operation, and delete the failure flag).
  
As to claim 50: Chen discloses the communication method according to claim 35. Chen further discloses wherein the downlink data is processed when a UE moves from a first area managed by the first mobility management node to a second area managed by the second mobility management node (see at least paragraph [0131] and Fig. 2, in step 216, the S-GW sends downlink user plane or control plane data to the UE.)..  
As to claim 51: Chen discloses the communication method according to claim 35. Chen further discloses wherein the first mobility management node is a Mobility Management Entity (MME) (see at least paragraph [0095], MME).  

As to claim 52: Chen discloses the communication method of a user equipment (UE), the method comprising: 
performing a registration procedure when the UE moves from a first area managed by a first mobility management node to a second area managed by a second mobility management node (see at least paragraph [0095], [0217]-[0130] and Fig. 2, the UE registers with an MME (or first mobility management node) and an SGSN (or second mobility management node) simultaneously where UE can move or camp on either E-UTRAN managed by MME or UTRAN managed by SGSN.); 
receiving a paging message from the second mobility management node via a RAN node upon reception of a first message resent by a first network node for session   management (see at least paragraph [0125] and Fig. 2, in step 213, the SGSN sends a paging (Paging) message to the UE after receiving downlink data notification resent from S-GW (or a first network node).), 
the first network node receiving a downlink data from a second network node (see at least paragraph [0116] and Fig. 2, in step 209, the S-GW receives downlink user plane or control plane data form P-GW (or second network node).); 
sending a first message to the first mobility management node (see at least paragraph [0117] and Fig. 2, in step 210, the S-GW (or first network node) sends a downlink data notification message (or first message) to the MME (or first mobility management node).); and 
sending the first message to the second mobility management node that is different from the first mobility management node, when the first network node receives a second message from the second mobility management (see at least paragraphs [0110], [0123] and Fig. 2, in step 212, the S-GW (or first network node) sends a downlink data notification message (or the first message) to the SGSN (or second mobility management node) when SGSN sends a modify bearer request message (or second message) to the S-GW (or first network node).).  

As to claim 53: Chen discloses a user equipment (UE) comprising: 
see at least paragraph [0094], UE includes a processor); and 
a memory (see at least paragraph [0094], UE includes a memory) having stored thereon a set of instructions executable by the processor, wherein the processor, upon execution of the instructions, causes the UE to: 
perform a registration procedure when the UE moves from a first area managed by a first mobility management node to a second area managed by a second mobility management node (see at least paragraph [0095], [0217]-[0130] and Fig. 2, the UE registers with an MME (or first mobility management node) and an SGSN (or second mobility management node) simultaneously where UE can move or camp on either E-UTRAN managed by MME or UTRAN managed by SGSN.); 
receive a paging message from the second mobility management node via a RAN node upon reception of a first message resent by a first network node for session management (see at least paragraph [0125] and Fig. 2, in step 213, the SGSN sends a paging (Paging) message to the UE after receiving downlink data notification resent from S-GW (or a first network node).), 
the first network node receiving a downlink data from a second network node (see at least paragraph [0116] and Fig. 2, in step 209, the S-GW receives downlink user plane or control plane data form P-GW (or second network node).); 
send a first message to the first mobility management node (see at least paragraph [0117] and Fig. 2, in step 210, the S-GW (or first network node) sends a downlink data notification message (or first message) to the MME (or first mobility management node).); and  
see at least paragraphs [0110], [0123] and Fig. 2, in step 212, the S-GW (or first network node) sends a downlink data notification message (or the first message) to the SGSN (or second mobility management node) when SGSN sends a modify bearer request message (or second message) to the S-GW (or first network node).).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464